TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2014



                                      NO. 03-13-00722-CV


                                         U. S., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the decree signed by the trial court on October 16, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s decree. Therefore, the Court affirms the trial court’s decree.      Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.